— In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County *407(Dachenhausen,- J.), entered December 11, 1987, which granted the defendant’s motion to strike the action from the Trial Calendar and to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs case was marked off the Trial Calendar in January 1983 after her counsel failed to appear at a calendar call. No motion was ever made to restore the action to the calendar. In September 1987 the plaintiff simply filed a new note of issue. The defendant’s motion to strike the case from the Trial Calendar and to dismiss the complaint was properly granted. The plaintiff has not shown that her almost five-year delay in prosecution is excusable, that her action is meritorious, or that the defendant will not be prejudiced by its restoration (see, Monacelli v Board of Educ., 92 AD2d 930; Sheehan v Hollywood, 112 AD2d 211, 212). Mangano, J. P., Kooper, Sullivan and Harwood, JJ., concur.